Grant, C. J.
(after stating the facts). 1. The rights of boom companies and others in driving logs down the navigable streams of this State were settled in Grand Rapids Booming Co. v. Jarvis, 30 Mich. 308. Under that decision log drivers have no right to stop the logs flowing down the stream so as to interfere with the natural flow of the water with the running logs in it. If stopping the logs caused the water to overflow, the boom companies are responsible in damages for the overflow. In such cases the pleader need only allege the obstructions, the stoppage of the water, the consequent overflow and damage, to make his declaration sufficient. It is unnecessary to add the allegation that this was negligently done. The act speaks for itself, and carries with it the obligation to respond in damages. Negligence is not a necessary element of liability. It may be necessary to stop the logs in order to save them, and the boom company might *323be liable to the log owners for loss if it failed to stop them. But this necessity does not relieve the company from liability for tbe overflow. The demurrer was therefore properly overruled.
2. If the declaration had alleged the destruction of so many tons of hay each year, we think the position taken by the defendant would have been sound, because hay is not grass in a growing state, but the grass after it has been cut and dried for fodder. Webst. Diet.; Cent. Diet. But under the declaration in this case it is manifest that the word was not used in this sense, because it referred to it as growing upon the land, and described the injury as occurring to the “ growing hay.” We think there was no opportunity of being misled, and that the instruction to direct a verdict was properly refused.
Judgment affirmed.
The other Justices concurred.